RENDERED: SEPTEMBER 3, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1282-MR

KYRON LIGON                                                        APPELLANT


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.          HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                   ACTION NO. 17-CR-003140-002


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: Kyron Ligon appeals from the Jefferson Circuit Court’s

denial of his motion to suppress evidence. Having reviewed the Order, the briefing

of the parties, and the record below, we affirm.

                                      FACTS

             On July 8, 2017, Louisville Metro Police Department officers were on

routine midday patrol when they drove by a shopping center and noted several
vehicles parked in the lot in a way which attracted their notice. After driving by

again some time later, the officers noticed one of the vehicles remained and was

occupied by the Appellant and another person. The officers parked their cruiser

and approached the Appellant’s vehicle.

             The Appellant was behind the wheel and another man sat in the

passenger seat. When asked why they were parked in the lot, the men responded

that they were eating lunch while waiting for a clothing store in the center to open.

The officers requested identification from the two men.

             When the officers ran the Appellant’s license through the system, they

discovered he had an active warrant for his arrest. He was detained and the vehicle

searched incident to his arrest. A loaded handgun was found in the glove

compartment. The Appellant had previously been convicted of a felony and it was

therefore unlawful for him to be in possession of a handgun. Matching

ammunition was found on the Appellant’s person, in his pocket. He was charged

with being a convicted felon in possession of a handgun in violation of Kentucky

Revised Statutes (KRS) 527.040.

             The Appellant filed a motion to suppress the handgun and

ammunition, arguing that the officers had no probable cause to perform an

investigative stop and the seized evidence constituted fruits of an illegal search.




                                          -2-
             After a suppression hearing wherein the prosecution provided the

testimony of the arresting officer, the Jefferson Circuit Court denied the motion.

The trial court ruled that no investigatory stop had been made, but rather the

encounter had been consensual. Once the officer determined there was a warrant

for the Appellant’s arrest, the court held, the consensual encounter became an

arrest and the search of the vehicle and Appellant’s person was incident to that

arrest.

             The Appellant entered into a conditional guilty plea, reserving his

right to appeal the trial court’s ruling on his motion to suppress. We affirm.

                            STANDARD OF REVIEW

             A reviewing court accepts as conclusive the findings of fact of the

trial court so long as they are supported by “substantial evidence,” and legal

conclusions drawn therefrom are reviewed de novo. Benton v. Commonwealth,

598 S.W.3d 102 (Ky. 2020).

                                    ANALYSIS

             The Appellant argued to the trial court that the officers had lacked

reasonable articulable suspicion to execute an investigative stop. See Terry v.

Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). The trial court,

however, disagreed that the officers had engaged in a stop of the Appellant.




                                         -3-
Rather, the trial court determined that the police had engaged in a consensual

encounter with the Appellant and his passenger.

             Not every interaction between citizens and the police will trigger a

Fourth Amendment consideration.

                    There are three types of interaction between police
             and citizens: consensual encounters, temporary
             detentions generally referred to as Terry stops, and
             arrests. The protection against search and seizure
             provided by the Fourth Amendment to the United States
             Constitution applies only to the latter two types.

Baltimore v. Commonwealth, 119 S.W.3d 532, 537 (Ky. App. 2003) (footnote

omitted).

             Here, the Appellant argues that the police effectuated a Terry stop,

wherein reasonable suspicion of criminal activity is required before conducting a

brief investigatory detention. The trial court, however, held that this interaction

was a consensual encounter because the officers did not “stop” the vehicle, but

simply approached the already parked vehicle. A consensual encounter does not

implicate Fourth Amendment considerations.

             In determining whether an encounter between police and a citizen is a

consensual encounter which does not implicate constitutional protections or an

investigatory detention which does, the courts must look to “all the circumstances

surrounding the encounter.” Florida v. Bostick, 501 U.S. 429, 439, 111 S. Ct.

2382, 2389, 115 L. Ed. 2d 389 (1991). If a reasonable citizen would feel he or she

                                         -4-
could ignore the police and continue freely about their business, such is considered

a consensual encounter and no reasonable suspicion is required. See United States

v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 1877, 64 L. Ed. 2d 497 (1980).

A request by the police of a citizen for identification not preceded by a vehicle stop

does not implicate the Fourth Amendment. Fletcher v. Commonwealth, 182

S.W.3d 556, 559 (Ky. App. 2005).1

               The trial court determined that a reasonable citizen would not believe

that they were in custody when the officers approached the car, already parked, and

asked for identification. We agree. If the occupants had refused and the police

response had escalated because of the refusal, then the analysis would perhaps end

in a different result. But on the facts here, found to be supported by substantial

evidence, the Appellant was simply not in the custody of the police until after his

warrant was discovered.2



1
    “Police officers are free to approach anyone in public areas for any reason[.]” Strange v.
    Commonwealth, 269 S.W.3d 847, 850 (Ky. 2008) (quoting Commonwealth v. Banks, 68
    S.W.3d 347, 350 (Ky. 2001)). “No ‘Terry’ stop occurs when police officers engage a person
    . . . in conversation by asking questions.” Id. at 850 (citing Florida v. Royer, 460 U.S. 491,
    103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983)). In Fourth Amendment jurisprudence, such
    conduct is characterized as a “consensual encounter” and is not itself a search or a seizure.
    United States v. Campbell, 486 F.3d 949, 954 (6th Cir. 2007).

Commonwealth v. Garrett, 585 S.W.3d 780, 790-91 (Ky. App. 2019).
2
     The United States Supreme Court has identified several factors that suggest a seizure has
     occurred and that a suspect is in custody: the threatening presence of several officers; the
     display of a weapon by an officer; the physical touching of the suspect; and the use of tone
     of voice or language that would indicate that compliance with the officer’s request would

                                               -5-
             Once he was arrested, a search incident to that arrest discovered the

handgun in the glove compartment. Ammunition was found on his person and

matched the caliber of the gun found in the Appellant’s car, supporting the

conclusion that he was in possession of the handgun and supporting the lodging of

the charge in the present case. The Appellant raises no concerns with the search

incident to his arrest, so our analysis concludes.

                                    CONCLUSION

             We find that the trial court’s findings of fact were supported by

substantial evidence, and we agree with the conclusion of law reached by the trial

court that the Appellant was not in custody when the police approached his parked

vehicle and asked for identification. Upon running his identification through the

system and discovering he had a warrant for his arrest, he was then arrested and in

custody. It was at the time that the search uncovered the handgun and ammunition

which formed the basis of the charge to which he eventually pleaded guilty. For

the foregoing reasons, we affirm the decision of the trial court.



             ALL CONCUR.



     be compelled. Mendenhall, 446 U.S. at 544, 100 S. Ct. 1870; Cecil v. Commonwealth, 297
     S.W.3d 12, 16 (Ky. 2009).

Turley v. Commonwealth, 399 S.W.3d 412, 420 (Ky. 2013).



                                           -6-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

Ramon McGee             Daniel Cameron
Louisville, Kentucky    Attorney General of Kentucky

                        Stephanie L. McKeehan
                        Assistant Attorney General
                        Frankfort, Kentucky




                       -7-